DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 5 and 11 is/are objected to because of the following informalities:
At line 2 of claim 5, “two coiled” should be replaced with “two of the coiled”.
At line 4 of claim 5, “the coiled” should be replaced with “the two coiled”.
At line 8 of claim 11, “their spring” should be replaced with “the spring”.
At line 8 of claim 11, “their bearing” should be replaced with “the bearing”.
At line 9 of claim 11, “their spring” should be replaced with “the spring”.
At line 5 of claim 11, “from a tool” should be replaced with “from the tool”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 2 and 8-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim(s) 2 and 8-13, the phrase "especially" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (US Patent 7,533,897).
In regards to claims 1-4 and 6-13, as best understood, Xu et al. discloses the claimed limitations including a spring element (20) for fastening an airbag module (14) to a vehicle steering wheel (18), comprising:
a first spring section (206) which extends from a tool access point (210) via a first bearing point (proximate 202) as far as a first free spring end (proximate 204), and a second spring section (208) which extends from the tool access point (210) via a 
wherein the two spring sections (206,208) are substantially symmetric with respect to a spring axis (A) extending through the tool access point, wherein the actuating direction coincides with an axial direction of the spring axis (A);
wherein between the two bearing points (proximate 202,proximate 202) at least one coiled spring section (Reference is made to Figure 9) is provided;
wherein the tool access point is provided at the at least one coiled spring section;
wherein the first spring section (206) and the second spring section (208) intersect;
wherein the spring element is made from bent wire as a one-piece component (Reference is made to Figures 8-11);
wherein a respective spring leg (206 or 208) which includes a retaining portion (220) extends between the bearing point (proximate 202 and proximate 204) and the 
wherein a space between the bearing point (proximate 202) and the retaining portion (220) is larger, at least three times larger, than a space between the bearing point (proximate 202) and the tool access point (210)(Reference is made to Figure 8);
wherein the spring leg is substantially Z-shaped (Reference is made to Figure 8). 
a steering wheel assembly of a vehicle, comprising: a spring element according hereto, and an assembly component (300’) to which the spring element is fastened, wherein the assembly component includes a spring bearing (202) abutting on the first bearing point and another spring bearing (204) abutting on the second bearing point, wherein the spring bearings are in the form of pivot bearings; and,
wherein the assembly component is a steering wheel skeleton (Reference is made to Figures 8 and 9), an airbag module (Reference is made to Figure 8a) or a separate fastening element which can be tightly mounted to the steering wheel skeleton or to the airbag module.
Allowable Subject Matter
Claim(s) 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616